DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 10/5/2022.  Claims 2, 4-15, and 17-26 remain pending.  Claims 6, 9-11, 15, and 18-26 remain withdrawn.  Claims 2, 4-5, and 7-8 are now allowed due to applicant’s amendment.  Claims 13-14 remain objected to.  Claims 12 and 17 remain rejected for the reason(s) set forth below.  This action is Final.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagahama (U.S. 9,523,434).
Nagahama discloses a multi-port valve, comprising: a housing (10) defining an internal cavity (within 10), the housing further comprising a plurality of ports (12a-12d), wherein each of the plurality of ports is in communication with the internal cavity (fig. 5); a shell body (40) rotatably disposed within the internal cavity (fig. 5, fig. 6); and a seal member (30) having a plurality of openings (31a-31d), wherein each opening of the plurality of openings is associated with one of the plurality of ports such that each of the plurality of ports are sealed from one another along the outer periphery of the seal member (see fig. 5, 31a is associated with 12a, 31b is associated with 12b, etc.); wherein the seal member is one of a continuous cylindrical piece of elastomeric material (see col. 5, ll. 58-60 describing the seal member 30 as being annular with through holes 31a to 31d and also col. 6, ll. 32-40 describing the material as being rubber which is an elastomeric material), except for the plurality of openings formed therein, surrounding the shell body (fig. 2, fig. 5), or comprises a rigid core with a plurality of elastomeric seals attached thereto.
Regarding claim 17, Nagahama further discloses wherein the seal member (30) seals outwardly in a radial direction against an interior surface of the housing (see fig. 5, especially at the lead lines for 33a-33d).

Allowable Subject Matter
Claims 2, 4-5, and 7-8 are allowed.
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive. 
On pages 9 and 10, the applicant argues that the Nagahama reference does not teach the seal member being a continuous cylindrical piece.  The applicant states that it is possible for a ring-like structure to have a break therein that is not specifically described in the specification and that Nagahama does not describe the seal member as being continuous and figures 2 and 5 show the seal member having discontinuous portions.  The examiner respectfully disagrees.
Figures 2 and 5 do not show discontinuous portions.  Figure 2 shows a cross-section including the placement of two of the openings 31a and 31b.  The axial length of these openings is shown to be less than the overall axial length of the cylindrical sleeve 30.  Figure 5 shows an additional cross-sectional view of the valve overall including the sleeve 30.  Figure 5 shows the 4 total openings 31a-31d.  The cylindrical sleeve 30 is shown to be annular (ring-shaped) and described as such in col. 5, ll. 58-60.  To further clarify to the applicant, col. 6, ll. 12-18 also describes element 30 as having a height that corresponds to the distance between the ceiling surface and the lower surface of the valve chest.  This is shown in figure 2.  
As such, for at least these reasons, applicant’s arguments have not been found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753